


Exhibit 10.2

 


AGREEMENT


 

This agreement entered into this 1st day of November, 2008 by and between
Mountaineer Park, Inc., a West Virginia corporation, hereinafter referred to as
the “Employer” and the Race Track Employees Union Local No. 101 affiliated with
the S.E.I.U. and hereinafter referred to as Union.

 

--------------------------------------------------------------------------------


 

Article I – Location

 

1.1                                                                               
The terms and provisions of the Agreement shall cover only the work and
operations necessary to conduct live horse racing meets and importing of
simulcasting held by the Employer at its Mountaineer Park Race Track and
Mountaineer Hotel, located near Newell, West Virginia, as defined in Article II,
section 2.1 below, are covered by the terms and conditions of the Agreement.

 

Article II - Classification of Employees

 

2.1                                The terms and provisions of this agreement
shall for all purposes supersede any and all prior agreements between the
parties and shall cover the following employees of the Pari-mutuel department at
Mountaineer Park, Simulcast Money Room, Terminal Operators, Information Clerk,
only the Video Lottery hourly Cashiers employed in connection with the Riverside
Gaming Terrace and Hollywood Knights Gaming Terrace or those areas defined as
track side.

 

Article II - Classification of Employees

 

2.2                                No mutuel clerk in any position at
Mountaineer Race Track or Hotel shall be required to perform any duty which is
management or tote company duty, with the exception of changing paper, without
the written consent of the Union and paid additive rate.

 

--------------------------------------------------------------------------------


 

Article III – Reservation of Employer’s Rights

 

3.1                                Except as expressly modified or restricted by
a specific provision of this Agreement, Employer reserves the right in
accordance with its judgment in connection with its employees who are or will
become members of said Union:

 

a)              To reprimand, suspend, discharge or otherwise discipline for
just cause said employees.

b)             To hire, promote, demote, transfer, lay off, and recall employees
to work (twenty-four (24) hour notice shall be given by Employer for lay off and
recall).

c)              To determine starting and quitting times and the number of hours
and shifts to be worked.

d)             To determine the competency of its employees based upon
reasonable standards.

e)              To close down the Mountaineer Race Track or any part thereof.

f)                To expand, reduce, alter, transfer, assign, or terminate any
job, operation or service, within the Pari-Mutuel department (Upon the request
by the Union, Employer agrees to discuss and explain changes made).

In the event of combining jobs from two or more job categories Employer agrees
to consult the Union.

g)             To make work assignments and determine the size and composition
of the Pari-Mutuel department.

h)             To promulgate, make or change, from time to time, reasonable
rules, regulations and practices not in conflict with the provisions of this
Agreement; and

i)                 To introduce new or improved machinery, systems and
procedures affecting the operations of the Pari-Mutuel department, direct its
work force, and establish terms and conditions of employment.

 

--------------------------------------------------------------------------------


 

Article IV.                                        Bargaining Unit

 

4.1                                The Employer hereby recognizes Union as the
exclusive bargaining agent for all employees listed in Article II, section 2.1.

 

Article V.                                            Union shop

 

5.1                                It is a condition of employment that the
employees covered by this agreement on and after thirty one (31) days worked
following the beginning of their employment with the employer must become and
remain a member in good standing of the union. For the first thirty (30) days
worked the employee shall pay a permit fee to the union, which will be used
toward payment of the initiation fee if employee becomes a member. Said
initiation fee shall be paid in full prior to the employee continuing their
employment beyond six months of employee’s date of hire.

 

5.2                                The Employer agrees to deduct Union dues and
initiation fees from the wages of employees in the bargaining unit. The Union
will provide the Employer with a voluntary written authorization to do so. Such
deductions shall be made by the Employer each month from wages of employees and
such deductions shall be forwarded to the President of the local union within
seven (7) days following the payroll period. In the event no wages are due an
employee or the wages are insufficient to cover the dues, the local union shall
collect such dues.

 

5.3                                Union agrees that membership in the union
will be made available to all full and part time employees as listed in
Article II, section 2.1.

 

5.4                                Employer agrees to provide the local union
president with name, address, phone number and position for all new hires.

 

--------------------------------------------------------------------------------


 

Article VI – Right to Hire, Promote, Transfer, and Discharge.

 

6.1                                As previously provided herein the right to
hire, promote, transfer, or discharge employees covered by this agreement shall
remain the sole prerogative of the Employer; provided, however, that a discharge
shall only be for just cause and any grievance arising out of a discharge shall
be adjusted in accordance with the grievance procedures hereinafter set forth.
The grounds for a discharge for just cause and or disciplinary action shall
include, but not limited to, such rules and regulations as are promulgated and
posted pursuant to Article III, 3.1 (h).

 

Article VIII – Grievances

 

7.1                                If there arises any dispute or disagreement
as to whether an employee, as listed in Article II section 2.1, has been
discharged by the Employer with just cause, or if there arises any dispute or
disagreement with respect to the interpretation or any of the provisions of this
agreement the following procedure shall apply:

 

(a)                                  The union retains the right to determine
whether to proceed to arbitration with respect to any grievance filed by
employees named in Article II section 2.1.

 

7.2                                First, within three (3) days from the date of
the event or from the date the employee should have had knowledge of the event
the employee shall take it up with the employee’s immediate supervisor. The
immediate supervisor shall give the employee the answer within (7) days from the
verbal grievance.

 

--------------------------------------------------------------------------------


 

Article VIII – Grievances

 

7.3                                If the matter is not resolved at step 7.2,
the employee and or the Union shall submit the matter to the designated
management representative in writing and both shall meet within fourteen (14)
days of receipt of the written answer. All grievances arising out of a
suspension or discharge or any policy grievance shall be filed at step 7.3
within three (3) days of the occurrence or the day the Union or employee had
knowledge of the event.

 

7.4                                If a satisfactory settlement is not reached
within forty-eight (48) hours after the meeting in section 7.3 then within seven
(7) days thereafter either party may submit the dispute or disagreement to
arbitration in one of the following methods:

 

(a)                                 the party or parties aggrieved by the
failure to reach a settlement may submit the dispute or disagreement in writing
to an arbitrator who shall be selected in accordance with the rules and
regulations of the American Arbitration Association, and may make requests for a
hearing, at which hearing either party may appear and offer witnesses and other
testimony. At such hearing the parties may be represented by their counsel, who
shall have the right to interrogate the witnesses offered and either party may
make written answer to the claim or contentions of the other party. The
Arbitrator may convene and recess hearing from time to time as he in his
discretion shall decide is necessary, proper, and fair in order to give each
party sufficient time properly and fully to prepare and submit its or his case:
or

 

--------------------------------------------------------------------------------


 

Article VIII – Grievances

 

(b)                                Each of the parties may within twenty-four
(24) hours following inability to reach an agreement, nominate one (1) person to
a Board of Arbitration who shall select a third person to serve on the Board
with them. In the event the two cannot agree on a third member, then the
American Arbitration Service shall be called on to select and provide a third
member of said Board of Arbitration, who shall serve as chairman of the Board.

 

7.5                                Either party hereto shall have the right to
decline the method selected by the initiating party, in which event the dispute
or disagreement shall be submitted in accordance with the alternate method of
arbitration set out above.

 

7.6                                The decision of the Arbitrator if method
(a) is employed, or the majority decision of the Board of Arbitration if method
(b) is employed, shall be final and binding on the parties hereto. Any
arbitration awarded with back pay shall reflect a deduction of all earnings or
other monetary benefits which the employee received while in the employ of
another employer during the time employee has not been working for the Employer
herein by reason of employees suspension or discharge by the Employer herein.

 

7.7                                The fees and expenses of the arbitrator or
arbitrators shall be borne equally between the parties.

 

7.8                                Employer shall initiate all discipline within
fourteen (14) days of the infraction or within fourteen (14) days of the
discovery of the infraction provided Union member is not on vacation, leave of
absence or any other approved absence.

 

--------------------------------------------------------------------------------


 

Article VIIII – Strikes, Slowdown, and Work Stoppages, Etc.

 

8.1                                The Employer will not institute a lock out
for any cause during the terms of this Agreement.

 

8.2                                The Union agrees that there shall be no
strikes, work stoppages, informational pickets, or interruptions impending work
or abetting slowdown of work during the terms of the agreement. No officer or
representative or member of the union, or employee shall authorize, instigate,
participate in, aid or any unauthorized activity, including any and all activity
conducted by other unions.

 

Article IX – Seniority.

 

9.1                                The list of seniority shall be mutually
agreed upon prior to the signing of this agreement and agreed to list of dates
shall apply to all provisions of this contract. For purposes of all scheduling,
promotion, layoff, recall seniority shall be measured from the employees first
day of work under the bargaining unit.

 

(a)                                  A newly hired employees probationary period
shall consist of ninety (90) actual days worked.

 

9.2                                For the purpose of determining whether an
employee is eligible for vacations, any scheduled work day that an employee does
not work due to; leave of absence, sick leave, that are granted pursuant to this
agreement, shall not be counted as scheduled workdays. Scheduled work days not
worked, that are granted pursuant to this agreement, for; jury duty as defined
by the company’s handbook, union leave approved by management,  funeral leave,
and vacation days shall be counted as days actually worked.

 

--------------------------------------------------------------------------------


 

Article IX – Seniority.

 

9.3                                In the event that an employee reports off,
Employer will call out by seniority. The first unknown vacancy requiring an
additional employee, because of an unexpected crowd will be filled from the
bargaining unit, from a list of employees that can report to work within fifteen
minutes, this shall be limited to twelve (12) times per year. All other
vacancies requiring additional employees will be filled by most qualified senior
employees, from a list provided by the union of employees willing to work. Extra
work shall be assigned by seniority

 

(a)                                 Employees on said list that refuse work
after three different attempts, that are unexcused, names will be placed at the
bottom of the list

 

9.4                                There are currently windows known as I.R.S.
windows, the mutuel clerks, who are qualified with the most seniority, that have
bid on these windows will be assigned to these windows on a daily basis. The
I.R.S. windows are required to be the last windows to close. The clerks assigned
to these windows will work the entire shift, until the window closes for that
shift.

 

9.5                                In the event of a promotion opportunity
arises, which is defined as a job, listed in Article II, section 2.1, having a
higher pay rate, the job shall be posted for no less than seventy-two (72)
hours, in order for interested applicants to apply for such a job in writing to
Employer. The senior qualified applicant will be given the promotion
opportunity, taking into account prior work record, mental ability and
competence to do the work performed. During the seventy-two (72) hour
application period, employer shall have the right to select an employee to fill
the job vacancy. Employer shall review its reasons for its selection with the
union, upon request.

 

--------------------------------------------------------------------------------


 

Article IX – Seniority.

 

9.6                                An employee promoted to a higher paying job
will be given a thirty (30) calendar day trial period and if he does not perform
satisfactorily within that period, he will return to his former job and rate of
pay.

 

9.7                                Lateral transfers and work assignments within
a job classification will be made at the discretion of the employer for a good
cause shown.

 

9.8                                A personal leave of absence without pay shall
be granted on a non-discriminatory basis for a period of up to one (1) year upon
application to and approval of the employer, and notice to the union, providing
a suitable replacement is available. There shall be no loss of seniority for an
employee on a leave of absence. Upon returning from a leave of absence, an
employee shall not be granted another leave of absence for at least (1) one
year, from the date of the employee’s return. Leave of absence for fraudulent
purposes or alternate employment may result in discharge. At the request of the
Union and mutually agreed with management, leave of absence shall be granted to
an employee required to be off to perform certain Union duties. All requests
shall be submitted one week in advance and shall specify the reason and time
period for the leave of absence

 

9.9                                Mountaineer Race Track agrees to follow the
Family Medical Leave Act. Mountaineer Race track agrees to follow the Family
Medical Leave Act to all union employees having one year of service being
treated as if having worked 1250 hours during the prior year and otherwise being
entitled to the protection of the Family and Medical Leave Act.

 

--------------------------------------------------------------------------------

 

Article IX – Seniority.

 

9.10                         Seniority will be terminated for any one or more of
the following reasons:

 

(a)                                  Discharge for just cause.

(b)                                 Resignation – Retirement

(c)                                  Failure to return at the end of an approved
leave of absence or FMLA.

(d)                                 Layoff in the excess of one (1) year.

 

9.11                         In the event of a reduction of forces within a
department, or a scheduled reduction of hours within the Video Lottery
department, the most senior employees will be retained, provided those remaining
have the qualifications, prior work record, and mental ability and competence to
do the work to be performed. Employees eliminated from a department due to
reduction in force, who are senior to employees in another department, may
replace such junior employees provided they have qualifications, and have prior
work record, and mental ability and competence to do the work to be performed.

 

9.12                         The company agrees to post additive positions. All
employees who sign up and are qualified will be added to the list in order of
seniority.

 

9.13                         The union shall be provided with union bulletin
boards in each department.

 

--------------------------------------------------------------------------------


 

Article X – Shortages.

 

10.1                         Each employee shall pay for all shortages in
tickets, or cash which are properly established by any knowledgeable
representative of the employer or by other proper employee, or designated
management representative who is assigned to balance accounts of shortages. A
charge of shortage shall be made as soon as is practical after discovery and
confirmation of same.

 

10.2                         Payment of shortages shall be made immediately by
the employee charged after notice to employee of the amount and manner employed
to establish the shortage or may be otherwise agreed on between the employer and
employee with notice to the Union. Tote will not guarantee canceling of bets.

 

10.3                         No employee charged with any shortage in their
account shall be required to pay the same in the event the shortage shall be the
result of any of the following situations:

 

(a)                                 When tickets or money are altered,
counterfeited, or forged, which are not readily apparent to a person of the
experience of the employee, subject to the grievance procedure.

(b)                                When duress is directly applied in the form
of a threat of bodily injury, or death, or when deadly weapons in any form are
presented, or when the threats of inflicting the same.

(c)                                 Armed robbery.

(d)                                Physical injury committed by a third person
which injury is of such gravity as to prevent ordinary resistance.

(e)                                 Loss caused by failure of power, whether
created by mechanical difficulties or act of God, except in the event proper
procedures to protect company assets were not followed.

 

--------------------------------------------------------------------------------


 

Article X – Shortages.

 

10.4                         Employees shall pay their shortages which result
from cashing of tickets, or from the acceptance of money in payment of tickets
sold, when tickets and money to employee are obviously, and apparently altered,
counterfeited, forged, which alteration by mere superficial inspection should
have detected.

 

10.5                         After a shortage has been paid by the employee
charged, or the shortage is collected by the efforts of the employer, then, and
only then shall the employee charged have the right to make the payment or
collection of the shortage a subject of a grievance which shall be processed as
in the case of any grievance.

 

10.6                         Step (1) - Any mutuel employee that has a shortage
of $100.00 or more twice, in a calendar year, may be suspended for a period of
one week. Step (2) - If the same mutuel employee has a shortage of $100.00 or
more, two more times, in the same calendar year then they may be suspended for
two weeks. Step (3) - If after Step (1) and (2) the same mutuel employee goes
short two times in the same calendar year that employee may be terminated.
Regardless mutuel employee is required to pay shortage in a timely manner
stipulated by management.

 

10.7                         Video Lottery employees will follow Mountaineer
Park, Inc cage variance policy. The current cage variance policy is the policy
effective September 1, 2008. If the variance policy changes the union president
will be mailed a copy of the new policy.  (Current policy attached.)

 

--------------------------------------------------------------------------------


 

Article X I – Reporting Time

 

11.1                         The reporting time for live racing shall be
forty-five (45) minutes before the first race. When an employee is designated to
report at a specified time then that employee’s starting time shall be that
specified time.

 

11.2                         If an employee reports to work at the regular
starting time pursuant to a standing order or in response to a request by the
employer, and if there is no work available for such employee, he shall be
entitled to one-half (1/2) day’s compensation for that day if there are no races
scheduled that day.

 

11.3                         A card of ten (10) live races shall constitute the
basic day’s work. If that card is not completed for any reason or cause other
than that cause or result of any action taken by pari-mutuel employee(s), those
who work on such day shall receive one half (1/2) of their daily base pay, if
not more than five (5) races are completed, and shall receive their full base
pay for ten (10) races in the event six (6) or more races on that card are
completed. The daily base pay for that day shall be set forth in Appendix B,
hereto attached and herewith made a part hereof. All terminal operators will
sell all tracks.

 

--------------------------------------------------------------------------------


 

Article X I – Reporting Time

 

11.4                         An employee who is scheduled or notified to report
and who does report to work, shall be assigned to employees regular job, but if
employees regular job is not available employee shall be reassigned to another
job of equal pay provided that such other job is available and provided further
that employee is qualified to perform the work required of employee in the other
job. If no other job is available that provides pay equal to the pay of
employees regular job, or employee unable properly to perform the duties
required in the other job, then employee may at employees option be assigned to
a lesser paying job for which employee is qualified or be released from duty and
credited with reporting for duty and shall be paid a sum equal to one-half (1/2)
day’s compensation payable if employee had performed their regular job.

 

11.5                         The Employer shall not be required under
Section 11.4 above to pay said one-half (1/2) day’s rate of pay for reporting if
the employee is prevented from performing or fails to accept the work assigned
under the following circumstances:

 

(a)                                 Strikes, work stoppages in connection with
any labor dispute, legal or illegal.

(b)                                At employee’s own request or due to
employee’s own fault whether or not employee was put to work at the beginning of
employees reporting time.

(c)                                 Refusal to accept assignment for which
employee is qualified and which is equal or higher pay than employee’s regular
job.

 

--------------------------------------------------------------------------------


 

Article X I – Reporting Time

 

(d)                                When notice not to report for work is
received by the employee greater than one hour and forty-five minutes prior to
employees scheduled reporting time, except the Video Lottery employees that work
the first shift notice to these employees will be one hour prior to scheduled
time, the employee shall be deemed to have received notice when communicated to
employee by telephone call from any official or agent of the employer, or by
radio broadcast form a radio station serving employees area of residence.

 

(e)                                 When an employee has been absent from work
and reports for duty without giving his department supervisor notice of
employees intention to report for duty at employees regular job by 9:00 a.m. on
the day of his return for night racing and 9:00 p.m. the previous day for day
racing. The department supervisor in sole discretion may accept a lesser period
of notice and direct employee to report at a specified time or refuse to allow
employee to work on that day.

 

Article X II – Rules and Regulations.

 

12.1                         Employees shall be required to comply with the
rules and regulations of employer made and promulgated as is permitted in
Article III, 3.1 (h) of this agreement. Employer shall notify each employee in
writing of its rules and regulations by posting two or more copies thereof in
conspicuous places on the grounds of the employer, and by mailing a copy of the
same to the Union.

 

--------------------------------------------------------------------------------


 

Article X II – Rules and Regulations.

 

12.2                         Employer shall furnish special types of uniforms or
other articles of dress. Employee will be required to wear and maintain these
articles of dress, unless marked dry clean only by manufacturer. Union will form
a committee to meet with management and agree on uniforms. Any employer uniform
deposit policy enacted by the company will also apply to the union employees.

 

12.3                         Employees shall be provided with free parking
facilities during working hours in parking spaces to be designated by employer.
Employer agrees to assign track Security to the general employees parking area.
This area shall be adequately lighted.

 

Article X III – Wages

 

13.1                         Employees shall receive daily compensation in
accordance with the rates of pay set forth for the various job classifications
listed in Article II section 2.1 of this agreement, as shown on Appendix A. If,
during this Agreement an additional job classification as listed in Article II,
section 2.1 should be established, the rate of pay shall be determined by
management. Then, in such event the determination of such rate of pay shall be
subject to the grievance procedures contained in this agreement.

 

13.2                         In the event of death in an employee’s immediate
family, which is defined as mother, father, spouse, child or grandchild,
brother, sister, grandparent, mother-in-law or father-in-law, an employee will
be reimbursed their base pay rate for up to three (3) scheduled work days lost
through the date of the funeral.

 

13.3                         Employees scheduled to work eight (8) hours or more
shall be entitled to the Employer’s meal policy.

 

--------------------------------------------------------------------------------


 

Article X III – Wages

 

13.4                         Employees required to miss work because of jury
duty shall be made whole by employer. The employer shall pay the difference
between the jury fee and the wages the employee would have earned if he had
worked.

 

13.5                         Employees shall be entitled to one ten (10) minute
break for each four (4) hours of scheduled work. Employee shall be entitled to
one half-hour lunch break if employee is scheduled 7 ½ hours or more.

 

13.6                         New employees hired during the term of this
agreement shall be paid 80% of the wage, as set in the wage schedule for the
probationary period listed in Article IX section 9.1 (a).

 

Article X IV – Vacations.

 

14.1                          Employees continuously employed for two years
shall be entitled to vacation pays as follows. Based on the previous calendar
year.

20% of live racing days equals (1) paid day.

40% of live racing days equals (2) paid days.

60% of live racing days equals (3) paid days.

75% of live racing days equals (5) paid days.

 

Employees with five or more years of seniority that have worked 75% or more of
live racing days will be given twice the amount of the two year entitlement.
Employees with fifteen or more years of seniority that have worked 75% or more
of live racing days will be given three times the amount of the two year
entitlement No employee will be entitled to more than fifteen vacation days.

 

--------------------------------------------------------------------------------


 

Article X IV – Vacations.

 

14.2                         All vacation requests must be submitted in writing
by December 31. Vacation scheduling will be based upon employee’s seniority, and
at the discretion of management. Once an employee has selected his vacation and
the schedule fixed, no changes based on seniority shall be permitted Vacations
will be employees base rate. Those employees who elect to take pay in lieu of
time off shall receive payment on the first payday after June 1st of each year.
Leave of absence obtained for cause other than illness totaling more than three
(3) months in a calendar year shall disqualify employees from receiving vacation
pays.

 

Article X V – Hospitalization and physician’s benefits.

 

15.1                         The employer agrees during the terms of this
agreement, to provide the employees listed in Article II, section 2.1 of this
agreement a health insurance plan. However, the Employer reserves the exclusive
right to select of carrier and the exclusive right to select benefits. With
respect to premiums for the health insurance, the employer agrees to pay the
same percentage of the premiums that employer generally pays for its non-union
employees and their dependents who are working for the employer for said health
insurance benefit plan, and in addition will continue while employee is on
approved leave under FMLA guidelines At the end of the FMLA leave, the employee
shall be able to maintain coverage under the hospitalization benefit plan so
long as employee pay the entire premium charge paid for such benefits. The
employees shall pay all of the premiums charged for their dependents or other
beneficiaries that the employee shall name under said health insurance plan.
Employees may purchase life insurance benefits at their own cost and may
continue said benefits after separation of employment due to illness by
converting said insurance to an individual policy and paying the entire premium
thereof.

 

--------------------------------------------------------------------------------


 

Article X VI – Non discrimination.

 

16.1                         In accordance with the law, the employer and the
union agree that there shall be no discrimination against any employee or
applicant for employment because of race, color, religion, gender, age,
disability, or national origin.

 

Article X VII

 

17.1                         This agreement shall take effect November 30, 2008
and shall remain in full force and effect until midnight on November 30, 2009.
Either party may give written notice to the other not later than sixty (60) days
nor earlier than ninety (90) days prior to November 30, 2009, of its intention
to modify or terminate this agreement. In the event no written notice is given
as prescribed by either party to the other, this agreement shall continue in
effect from year to year thereafter.

 

18.1                         Employer agrees that if any new wager is instituted
at its facilities employees shall receive sufficient training and access to
machines so that all employees are properly trained for such new wager.

 

Article X IX

 

19.1                         Employer agrees that should the controlling stock
ownership of Mountaineer Park, Inc. be transferred or sold, that such purchaser
shall be obligated to the terms and conditions therein, and as such this
contract shall inure the benefits of any such successors, and assigns hereto.

 

--------------------------------------------------------------------------------


 

Article X X – Agreement is exclusive.

 

20.1                         This agreement includes the entire agreement
between the parties hereto and supersedes any former written or oral agreement
between the parties.

 

Article X XI.

 

The employer agrees that the union may appoint two (2) union members to serve on
the pension board.

 

 

In witness whereof, the parties have executed this agreement this 1st day of
November, 2008.

 

Mountaineer Park, Inc.

Race Track Employees

 

Local 101

 

 

By:

/s/ Robert Griffin

 

By:

/s/ Sherry Unger

Its: Robert Griffin, President

Sherry Unger, President

 

--------------------------------------------------------------------------------


 

WAGE SCHEDULE

 

Wage shall be paid to employees under this agreement as follows:

 

Mutuel Employees.

 

Terminal Operator

 

$

78.00

 

Simulcast Money Room (based on 6 hours)

 

$

91.00

 

Information Clerk

 

$

78.00

 

 

Terminal Operators will sell all tracks. After 4 –1/2 hours Terminal Operators
will be paid $10.30 hourly. Simulcast Money Room will be paid $12.15 hourly,
after six (6) hours.

 

Additives

 

 

 

Early Counter

 

$

5.00 perf.

 

Late Counter

 

$

5.50 perf.

 

IRS

 

$

4.50 perf.

 

 

There will be no increase in additives.

Employees will be entitled to four perfect attendance days a year.

One per quarter based on perfect attendance in those quarters.

 


VIDEO LOTTERY

 

Cashiers                 .26 (cents) an hour increase

 

The first 90 days (probationary period) new employees hired during the term of
this agreement shall be paid 80% of the wage

 

--------------------------------------------------------------------------------
